Citation Nr: 1222174	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  09-23 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for the service-connected status post fracture of the left foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to March 1974.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  In that decision, the RO increased the rating for the Veteran's service-connected hearing loss to 40 percent, effective from June 21, 2007, the date of his claim for increase.  The RO also confirmed and continued a previously assigned 10 percent rating for the service-connected post-operative left foot fracture.  The Veteran appealed the RO's July 2008 determination, seeking higher ratings, and this appeal ensued.  

In February 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the testimony is associated with the claims file.  At the hearing, the Veteran raised the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). The issue of entitlement to a TDIU has been raised by the record, but the Board does not currently have jurisdiction over this issue; therefore it is referred to the AOJ for appropriate action.  

In a March 2011 decision, the Board denied the Veteran's claim of entitlement to a disability rating in excess of 40 percent for the service-connected bilateral hearing loss.  As such, that appeal is no longer before the Board at this time.  The issue of entitlement to a disability rating in excess of 10 percent for the service-connected status post fracture of the left foot was remanded back to the RO for additional development of the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Because the RO did not substantially comply with the Board's March 2011 remand directives, the issue of entitlement to a disability rating in excess of 10 percent for the service-connected status post left foot fracture is once again addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

The Veteran seeks a rating in excess of 10 percent for the service-connected status post left foot fracture.  The medical evidence of record generally indicates that the Veteran has degenerative arthritis in his left foot that is mild in degree; however, it appears that the Veteran has instability of the ankle and pain in his ankle, which may be associated with the service-connected residuals of a left foot fracture.  This issue needs to be clarified, and the severity of the Veteran's overall disability needs to be determined by a medical professional before the disability can be properly rated.  

At his personal hearing in February 2011, the Veteran reported that he was scheduled to appear for a VA examination of his left foot in March 2011.  Pursuant to the March 2011 remand directives, the RO obtained VA outpatient records from April 2010 through April 2011.  These records reveal that the Veteran was treated in April 2010 for left ankle pain.  The examiner specifically noted the history of the previous crush injury "to his left foot and ankle" when an airplane rolled over his left foot in 1962.  The records also show that the Veteran appeared for a VA outpatient cardiology visit in March 2011 because of episodic falling.  (It is presumed that this is the examination to which the Veteran referred at his February 2011 travel Board hearing.)  The cardiologist questioned whether the falls were due to a combination of imbalance plus loss of consciousness.  This issue has yet to be resolved.  A review of the record indicates that the Veteran was not scheduled for a VA Compensation & Pension examination to specifically address the severity of his service-connected left foot disability in March 2011 or April 2011.  

Pursuant to the March 2011 remand directives, however, the RO scheduled the Veteran for a VA Compensation & Pension examination for May 2011.  According to a previous VA examination in April 2010, the Veteran had instability of the left ankle, but a full assessment of the soft tissues could not be made from the x-ray studies alone.  Thus, the RO was directed to obtain further testing if warranted to determine whether the Veteran's residuals of a left foot fracture more nearly approximate that of mild, moderate, or marked ankle disability; or, whether there is nonunion or malunion of the ankle such that a rating in excess of 10 percent would be warranted under a different diagnostic code.  In other words, the examiner was instructed to opine as to whether the Veteran's instability of the left ankle, if any, was a manifestation of the service-connected left foot fracture residuals.  That was not accomplished.  

Rather, the May 2011 examiner made the following findings with regard to the Veteran's service-connected residuals of a left foot fracture:  (1)  complaints of pain in the left foot arch area; (2) general debility; (3) the use of a cane; (4) unusual shoe wear pattern at the heel area of the left foot; (5) positive tenderness at the left foot arch area on palpation and with active range of full motion; (5) no redness, no swelling, no lesions.  

Additionally, the Veteran reported that he was only able to stand for 15 to 30 minutes, and was unable to walk more than a few yards.  The examiner also noted the Veteran's reported history of weakness ever since the in-service fracture of the left foot, with a recent history of falls.

According to the examiner, results of a May 2011 MRI study revealed osteochondral lesion of the medial talar dome without a displaced fragment.  The diagnosis was osteochondral lesion of the medial talar dome without a displaced fragment, and mild degenerative arthritis of the left foot.  

Significantly, the examiner commented that the claims file was never received, despite the fact that it was requested in conjunction with the examination report, pursuant to the remand directives.  In this regard, the examiner commented that the claims file and medical records needed to be reviewed to establish documented medical evidence of any fracture of the left foot and date of trauma.  The examiner opined, nonetheless, that since the Veteran reported that his injury to the left foot was incurred over 40 years ago, the Veteran should not have any residuals symptoms, unless there was a diagnosis of a malunion fracture which was not demonstrated on his last left foot x-ray report.  The examiner further noted that the x-rays taken on May 5, 2011 revealed mild degenerative arthritis of the left foot and arthritic change of the right foot which have progressed.  The examiner concluded that the cause of those findings, according to the examiner, was most likely related to the Veteran's age, and not injury.  

The examiner ultimately received the Veteran's claims file and in November 2011, the examiner prepared what appears to be an addendum report to the May 2011 examination.  However, the report merely lists pertinent findings in the claims file and notes that a review of the claims file was made.  The examiner, however, neither indicated what impact, if any, the review had on the May 2011 examination report, nor did the examiner subsequently provide the requisite opinion requested by the remand directives.  In other words, the examiner failed to provide a conclusion to the May 2011 examination report subsequent to a review of the Veteran's claims file.  

The March 2011 remand directed the RO to schedule the Veteran for a VA examination to determine the current nature, extent and severity of the service-connected residuals of a left foot fracture.  This included a determination on whether the Veteran's left foot disability included the instability of the ankle, and if so, whether the overall disability of the left foot more nearly approximated that of a moderate, moderately severe, or severe degree.  The conclusion of the examiner was to reflect review of the claims folder, and the discussion of pertinent evidence.  

However, the examiner did not provide a conclusion after his review of the claims file, and his opinion was limited to the etiology of the foot pain, without mentioning the severity of the foot disability.  The etiology of a disability is mostly relevant in claims of service connection, but here, the Veteran is seeking an increased in the rating assigned for his already service connected disability.  In increase rating cases such as this, the issue is the severity of the disability, not the etiology.  

When the case was examination was ordered, the examiner was asked to describe in detail all symptoms reasonably attributable to the service-connected left foot fracture and the current severity thereof.  This has yet to be accomplished, particularly with regard to whether there are any neurological manifestations and/or whether the Veteran's ankle instability is also a residual of the service-connected disability.  Answers to these questions could provide a basis upon which a separate rating could be assigned for ankle instability and/or any current neurological manifestations.  

For the foregoing reasons, the May 2011 VA examination is found to be inadequate for a fair determination regarding the rating of the Veteran's disability.  VA is obligated to provide an adequate examination once it chooses to administer one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, because the Veteran was provided with an examination in May 2011, it is expected that any such an examination will be adequate as to the purpose for which it was administered, which in this case was to obtain an opinion as to the severity of the service-connected left foot fracture residuals, to include whether the Veteran's residuals approximated a moderate, moderately severe, or severe foot injury; and whether they included any neurological manifestations and/or whether the Veteran's left ankle instability is a residual of the service-connected injury, or unrelated thereto.  

Significantly, in Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders, and that the Secretary of Veterans Affairs has a concomitant duty to ensure compliance with the terms of the remand.  As the Board specifically directed the VA examiner to provide a specific opinion and that opinion was not obtained, another remand is required to comply with the remand instructions.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any VA treatment records since April 2011 pertinent to the Veteran's left ankle/foot disability that have not been previously secured.  If none are found, this should be noted in the claims folder.  

2.  If the Veteran identifies any private sources of medical treatment, attempt to obtain those records provided that any necessary releases are obtained.  

3.  Schedule the Veteran for a VA left foot/ankle examination.  The claims file must be provided to the examiner in conjunction with the examination.  With respect to the service-connected residuals of a left foot fracture, the examiner should describe in detail all symptoms reasonably attributable to the service-connected left foot fracture, including orthopedic and neurological manifestations, if any, as well as the current severity thereof.  The examiner should specifically note whether the Veteran's left ankle/foot disability is manifested by malunion and/or nonunion with loose movement requiring brace.  The examiner should also specifically note whether the Veteran's overall ankle/foot disability more nearly approximates that of moderate, moderately severe or severe.  In this regard, the examiner should specifically opine as to whether the Veteran's instability/weakness of the left ankle is a residual of the service-connected left foot fracture or secondary to the foot fracture.  If related and/or secondary thereto, or if it impossible to separate the effects of the foot manifestations from the ankle manifestations, then the examiner should also opine as to whether the left ankle instability is mild, moderate, or severe.  

The examiner should also indicate how and/or to what level the service-connected left ankle/foot disability would affect the Veteran occupationally.  The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence.

4.  Ensure the above development has been conducted in accordance with the instructions above.  If the examination report does not provide the information requested above, return the report as insufficient.  Thereafter, readjudicate the Veteran's claim.  If the benefit on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), and an appropriate period to respond before the case is returned to the Board.  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

